DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 10/31/2022 is acknowledged.
Claim 8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/31/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9 and 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 3 and 19, it is unclear how “direct drive connection” further defines the scope beyond “connection”. This is because it’s unclear what the combination of modifiers “direct” and “drive” further limit “the connection”.  For this instance, does this limitation allow for a direct operational connection because of “drive” or does it only allow for a direct physical connection that “drives”.
For the purposes of examination, the limitation is assumed to read just “connection”.
In regards to claim 9, it is unclear how the pawl can be moved to and held at the discrete positions of the stepper motor. For the purposes of examination, it is assumed that the pawl is moved at positions correlating to the discrete positions of the motor.
In regards to claim 17, the limitation “comprising” in line 2 is unclear if the power actuation system is meant to contain the following structure or the latch mechanism. For the purposes of examination, it is assumed the power actuation system comprises the following structure. 
In regards to claim 18, the claim is rejected due to its dependency on rejected claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Johnson US 5474339 A (hereinafter Johnson).
In regards to claim 1, Johnson teaches a closure latch assembly, comprising: a latch mechanism (fig 1) including a ratchet (30) and a pawl (50), said ratchet being moveable between a striker capture position (fig 4) and a striker release position (fig 5), said pawl being moveable between a ratchet holding position (fig 4), wherein said pawl in the ratchet holding position holds said ratchet in said striker capture position, and a ratchet release position (fig 5), wherein said pawl in the ratchet release position releases said ratchet for movement toward said striker release position; and an electromagnetic actuator (70); wherein said electromagnetic actuator is operably coupled to the pawl and is adapted to move the pawl between said striker capture position and said striker release position in response to energization of the electromagnetic actuator (figs 4-5 and Col 7 lines 3-49).  
In regards to claim 2, Johnson teaches the closure latch assembly of claim 1, wherein said electromagnetic actuator is a brushless motor (see fig 1, note no brushes).  
In regards to claim 3, as best understood in light of previous 112 rejections, Johnson teaches the closure latch assembly of claim 2, wherein said brushless motor is operably coupled to the pawl using a direct drive connection (58).  
In regards to claim 4, Johnson teaches the closure latch assembly of claim 2, wherein said brushless motor is operably coupled to the pawl without using gears (see fig 1).  
In regards to claim 5, Johnson teaches the closure latch assembly of Claim 4, further including a link arm (54) operably coupling said electromagnetic actuator to said pawl (see figs 4 and 5).  
In regards to claim 6, Johnson teaches the closure latch assembly of Claim 5, wherein the link arm includes a lost motion connection (60) between one of the pawl and the electromagnetic actuator (see figs 1 and 4-5).  
In regards to claim 7, Johnson teaches the closure latch assembly of claim 5, wherein the electromagnetic actuator comprises a rotor (69) and a stator (72), wherein the rotor is coupled to the link arm and rotates about an actuator axis (axis of 62), wherein the rotor axis is parallel to a pivot axis of said pawl (axis of 44, figs 4 and 5).
In regards to claim 12, Johnson teaches the closure latch assembly of Claim 1, further including an electronic control unit (80) configured in electrical communication with said electromagnetic actuator (see fig 1).
In regards to claim 13, Johnson teaches the closure latch assembly of Claim 12, wherein said electronic control unit is configured to determine the position of said pawl (by releasing it or not releasing it).
Claim(s) 1, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Margheritti et al. US 20120181798 A1 (hereinafter Margheritti).
In regards to claim 1, Margheritti teaches a closure latch assembly (fig 1), comprising: a latch mechanism (20,22, and 18) including a ratchet (18) and a pawl (20 and 22), said ratchet being moveable between a striker capture position (fig 1) and a striker release position (fig 7), said pawl being moveable between a ratchet holding position (fig 2), wherein said pawl in the ratchet holding position holds said ratchet in said striker capture position, and a ratchet release position (fig 7), wherein said pawl in the ratchet release position releases said ratchet for movement toward said striker release position; and an electromagnetic actuator (142, para 23); wherein said electromagnetic actuator is operably coupled to the pawl and is adapted to move the pawl between said striker capture position and said striker release position in response to energization of the electromagnetic actuator (see figs 1-7 and para 27).
In regards to claim 12, Margheritti teaches the closure latch assembly of Claim 1, further including an electronic control unit (141) configured in electrical communication with said electromagnetic actuator.  
In regards to claim 13, Margheritti teaches the closure latch assembly of Claim 12, wherein said electronic control unit is configured to determine the position of said pawl (by moving it).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margheritti in view of Wally Gastreich’s article “Stepper Motors Advantages and Disadvantages”.
 Note the article “Stepper Motors Advantages and Disadvantages” relies upon “What is a Stepper Motor and How it Works” and the later article is incorporated into the former via a link.
In regards to claim 9, as best understood in light of previous 112 rejections, Margheritti teaches the closure latch assembly of claim 1.
However, Margheritti does not teach wherein the electromagnetic actuator is a brushless stepper motor having a plurality of discrete positions, wherein the energization of the stepper motor causes the pawl to move to one of the discrete positions, wherein upon deenergization of the stepper motor the pawl is magnetically held at one of the discrete positions.
Gastreich teaches a brushless stepper motor (read title and under sub title “11. Very reliable”) having a plurality of discrete positions (see fig 1, 2a, 2b and, 2c creating discrete positions), wherein the energization of the stepper motor causes the pawl to move to one of the discrete positions (this is shown in the graphics of the website but also can be read under “7. Excellent Repeatability” and the full article “what is a Stepper Motor and How it works?“) wherein upon deenergization of the stepper motor the pawl is magnetically held at one of the discrete positions (read under sub titles “1. Flexibility” and “10. Stepper Motors Provide Full Torque at Standstill”). 
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used a stepper motor in place of Margheritti’s motor in order to Increase torque (Gastreich “2. Greater Torque”).
In regards to claim 10, Gastreich in view of Margheritti teaches the closure latch assembly of claim 1, wherein the electromagnetic actuator includes a first member (Gastreich rotor), a second member (Gastreich stator), a plurality of permanent magnets fixed to one of said first member and said second member (Gastreich Read under “3. Cheaper than Servo Motors”) and a plurality of electromagnetic coils fixed to the other of said first member and said second member (Gastreich see graphics and link “What is a stepper motor”) , said plurality of electromagnetic coils being configured in electrical communication with a source of alternating electric current, said electromagnetic coils being energizable to attract said plurality of permanent magnets in response to said alternating electric current and to repel said plurality of permanent magnets in response to said alternating electric current to move said first member relative to said second member (Gastreich see graphics and link “What is a Stepper Motor”).  
In regards to claim 11, Margheritti in view of Gastreich teaches the closure latch assembly of Claim 10, wherein when said electromagnetic coils are not energized, at least one of the electromagnetic coils and at least one of the permanent magnets are magnetically attracted for resisting movement of the pawl towards the ratchet holding position (Gastreich read under sub titles “1. Flexibility” and “10. Stepper Motors Provide Full Torque at Standstill”).  
In regards to claim 15, Margheritti in view of Gastreich teaches the closure latch assembly of Claim 10, further comprising a position sensor (Gastreich encoder mentioned under “4. No Feedback is Used to Indicate Potential Missed Steps”) configured to detect a position and/or motion of said first member, said position sensor being configured in electrical communication with said electronic control unit (Gastreich under “4. No Feedback is Used to Indicate Potential Missed Steps”). 
In regards to claim 19, as best understood in light of previous 112 rejections, Margheritti teaches a method of configuring a latch mechanism of a closure latch assembly of a motor vehicle closure panel for actuation (Abstract), the method comprising the steps of providing an electromagnetic actuator (142).
However, Margheritti does not teach the electromagnetic actuator including a first member (rotor), a second member (stator), a plurality of permanent magnets fixed to one of the first member and the second member (Read under “3. Cheaper than Servo Motors”) and a plurality of electromagnetic coils fixed to the other of the first member and the second member (see graphics and link “What is a stepper motor”); configuring the plurality of electromagnetic coils in electrical communication with a source of electric current such that the electromagnetic coils are energizable to attract the plurality of permanent magnets and to repel the plurality of permanent magnets to move the first member relative to the second member (see graphics and link “What is a stepper motor”); 
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used a stepper motor in place of Margheritti’s motor in order to Increase torque (Gastreich “2. Greater Torque”).
Margheritti in view of Gastreich teaches operably coupling the first member to a component of the latch mechanism using a direct drive connection for movement of the component in response to movement of the first member (Margheritti fig 4).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Organek et al. US 20120299313 A1 (hereinafter Organek).
In regards to claim 16, Johnson teaches the closure latch assembly of Claim 1, wherein said latch mechanism includes a latch release mechanism (54), the latch release mechanism comprising a bearing positionable between the ratchet and the pawl, wherein movement of said first member relative to said second member via energization of said electromagnetic coils causes said latch release mechanism to move said pawl between said ratchet holding position and said ratchet release position (figs 4 and 5).  
However, Johnson does not teach a bearing positionable between the ratchet and the pawl Organek teaches a bearing (98) positionable between the ratchet and the pawl (fig 2).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used a bearing, such as the one taught in Organek, in Johnson in order to reduce friction (Organek para 36).
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margheritti in view of Bartalucci et al US 20140232310 A1 (hereinafter Bartalucci).
Note this is a different interpretation of claim 12.
In regards to claim 12, Margheritti teaches the closure latch assembly of Claim 1.
However, with the depending claims in mind, Margheritti does not teach further including an electronic control unit configured in electrical communication with said electromagnetic actuator. 
Bartalucci teaches an electromagnetic actuator (1) with an electronic control unit (14) configured in electrical communication with said electromagnetic actuator (abstract and fig 5).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have replaced Margheritti’s electric actuator with Bartalucci’s in order to increase the torque and to allow for the angular position to be detected through the motor (Bartalucci abstract).
In regards to claim 13, Margheritti in view of Bartalucci teaches the closure latch assembly of Claim 12, wherein said electronic control unit is configured to determine the position of said pawl (by moving it).  
In regards to claim 14, Margheritti in view of Bartalucci teaches the closure latch assembly of Claim 13, wherein said electronic control unit is configured determine the position of the pawl based on detecting the position of said electromagnetic actuator (Bartalucci abstract, this would correlate to the pawl position as the motor determines the position of the pawl).
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margheritti in view of Bartalucci. 
In regards to claim 17, as best understood in light of previous 112 rejections, Margheritti teaches a power actuation system (140) for a closure latch assembly comprising a latch mechanism (fig 1), comprising: an electromagnetic actuator (142) operably coupled to the latch mechanism (see fig 10); and a source of electric power (141) configured in electrical communication with said electromagnetic actuator (see fig 10); 
However, Margheritti does not teach wherein the source is adapted to control a supply of alternating electric power energize the electromagnetic actuator for actuating the latch mechanism 
Bartalucci teaches an electromagnetic actuator and a source of electric power (14) wherein the source is adapted to control a supply of alternating electric power (para 30 describes alternating power) energize the electromagnetic actuator (1) for actuating the latch mechanism (para 2).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have replaced Margheritti’s electric actuator with Bartalucci’s in order to increase the torque and to allow for the angular position to be detected through the motor (Bartalucci abstract).
In regards to claim 18, Margheritti in view of Bartalucci teaches the power actuation system of claim 17; wherein the source of electric power is adapted to determine a position of the latch mechanism by detecting a position of the electromagnetic actuator (Bartalucci abstract, this would correlate to the pawl position as the motor determines the position of the pawl).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Colman US 20070029814 A1 teaches a device that teaches a potential “direct drive connection” with a stepper motor.
Shiraki US 4995658 A - teaches a similar actuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675